            Case 2:18-cv-03105-JHS Document 20 Filed 07/17/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICOLE MARIE LISTER                        :             CIVIL ACTION
                                           :
       v.                                  :
                                           :             NO. 18-3105
ANDREW SAUL, Commissioner                  :
of Social Security                         :


                                         ORDER


       AND NOW, this 17th               day of   July           , 2020, upon

careful and independent consideration, the record reveals that the record as a

whole contains substantial evidence to support the ALJ’s findings of fact and

conclusions of law. Therefore, it is hereby ORDERED that:


      1.        The Report and Recommendation is APPROVED AND ADOPTED;

      2.        Judgment is entered REVERSING the decision of the Commissioner of
                Social Security for the purposes of this remand only and the relief sought
                by Plaintiff is GRANTED to the extent that the matter is REMANDED for
                further proceedings consistent with this adjudication; and

      3.        The Clerk of Court is hereby directed to mark this case closed.

                                           BY THE COURT:




                                           /s/Joel H. Slomsky, J.
                                            JOEL H. SLOMSKY, J.
